IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ARUNA SAMPHA KANU,                         )
                                           )
       Plaintiff,                          )
                                           )
              v.                           )
                                           )      C.A. No. N15C-11-002 CLS
ALLSTATE INSURANCE                         )
COMPANY,                                   )
                                           )
       Defendant.                          )
                                           )
                                           )

                                     ORDER

                    Upon Defendant Allstate Insurance Company’s
                      Renewed Motion for Summary Judgment.
                                   GRANTED.

                         Date Submitted: October 26, 2017
                          Date Decided: October 30, 2017

      This is a personal injury action arising from Plaintiff Aruna Sampha Kanu’s

(“Plaintiff”) alleged injuries. On February 13, 2015, three vehicles were involved in

a motor vehicle accident where Plaintiff lost control of his vehicle and struck two

other vehicles on northbound Interstate 95 (“I-95”). Plaintiff sought uninsured

motorist benefits from his insurer, Defendant Allstate Insurance Company

(“Defendant”). Defendant moved for summary judgment on November 25, 2016.

Plaintiff filed a Response in Opposition on January 3, 2017.          Subsequently,

Defendant filed a Motion to Strike Portions of Plaintiff’s Response on January 6,
2017. Plaintiff filed a Response in Opposition on January 9, 2017. The Court

ultimately denied Defendant’s motions reasoning that there were still genuine issues

of material fact and summary judgment was inappropriate at that time.

      In the pre-trial conference on October 25, 2016, the Court asked the parties to

file supplemental letters regarding the facts presented at trial. Defendant filed its

letter on October 25, 2017. Defendant contends that summary judgment is now

appropriate as there is no evidence to identify the alleged debris in the roadway.

Defendant also states that Plaintiff is unable to show that the alleged debris

originated from a motor vehicle, but even if it did, there is no evidence that a driver

was negligent in causing the accident. Additionally, Defendant points out that

Plaintiff admitted he was unaware of any alleged debris for nearly a month after the

accident. Defendant contends that this fact makes it “impossible that he was actually

reacting to debris he did not see.” Plaintiff filed a response to Defendant’s letter on

October 26, 2017 opposing Defendant’s renewal of its motion for summary

judgment. Plaintiff argues that contrary to Defendant’s assertion that there is no

evidence demonstrating that debris was in the roadway, Plaintiff states that the 911

call provides a sufficient basis for a jury to infer that the debris came from a vehicle.

Plaintiff contends that the 911 call demonstrates a “passerby’s present sense

impression that something on the road caused [Plaintiff] to spin out of control.”

Plaintiff avers that based on the evidence it is “more likely than not that this object

                                           2
was left on the road by another vehicle, and, as such, he should have received

coverage under his uninsured motorist policy.”

      Based on the evidence before the Court, the pre-trial stipulation and the

discussion at the pre-trial conference, Defendant’s Renewed Motion for Summary

Judgment is granted. Defendant’s initial motion for summary judgment was denied

because the Court determined that at that time issues of fact still existed regarding

the alleged debris in the roadway. As five months have passed since the denial of

Defendant’s original motion, Plaintiff has not brought forth any evidence

demonstrating that the debris in the roadway came from a motor vehicle due to

negligence of another driver. Under Delaware law, “[v]iewing the facts and

reasonable inferences in the light most favorable to the non-moving party, if an

essential element of the non-movant’s claim is unsupported by sufficient evidence

for a reasonable juror to find in the party’s favor, then summary judgment is

appropriate.”1 Even assuming that there was debris in the roadway, the facts before

the Court only allow for mere speculation that the debris came from a vehicle. As

the parties agreed at the pre-trial conference, uninsured motorist coverage only

extends to situations where debris came from another motor vehicle due to the

negligence of a driver. Here, there is nothing in the record indicating it did, and


1
  Edmisten v. Greyhound Lines, Inc., 2012 WL 3264925, at *2 (Del. Aug. 13, 2012)
(citing Nack v. Charles A. Wagner Co., Inc., 803 A.2d 428 (Del. 2002); Burkhart v.
Davies, 602 A.2d 56, 58-59 (Del. 1991)).
                                        3
Plaintiff is unable to testify or present evidence regarding the identity of the object.

A jury would have to equally speculate whether the debris came from a vehicle or

from a source wholly unrelated to a motor vehicle. This type of speculation is what

warrants summary judgment. As a rational jury could not infer that the debris

originated from a motor vehicle, Plaintiff’s claim fails as a matter of law. For the

foregoing reasons, Defendant Allstate Insurance Company’s Renewed Motion for

Summary Judgment is GRANTED.


      IT IS SO ORDERED.

                                                      /s/ Calvin L. Scott
                                                      Judge Calvin L. Scott, Jr.




                                           4